DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     PHUONG LE and PHI TANG,
                           Appellants,

                                   v.

                  NATIONSTAR MORTGAGE, LLC,
                           Appellee.

                             No. 4D17-2447

                             [June 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 14-001002
(11).

  Jackson B. de Souza of The Ticktin Law Group, P.L.L.C., Deerfield
Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., CONCUR.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.